Exhibit 10.19

ITRON, INC.

2010 STOCK INCENTIVE PLAN

LONG TERM PERFORMANCE

RESTRICTED STOCK UNIT AWARD NOTICE

FOR INTERNATIONAL PARTICIPANTS (EXCLUDING FRANCE)

Itron, Inc. (the “Company”) hereby grants to Participant a performance
restricted stock unit award (the “Award”). The Award is subject to all the terms
and conditions set forth in this Performance Restricted Stock Unit Award Notice
(the “Award Notice”), the Performance Restricted Stock Unit Award Agreement,
including Appendices A and B (the “Agreement”) and the Itron, Inc. 2010 Stock
Incentive Plan (the “Plan”), all of which are incorporated into the Award Notice
in their entirety.

 

Participant:

  

«First_Name» «Last_Name»

Grant Date:

  

«RSUs»

Performance Period:

  

January 1, 2011 to December 31, 2011

Number of Performance Restricted Stock Units (“PSUs”):

  

The actual number of PSUs that become eligible for vesting according to the
Vesting Schedule below shall be determined based on the attainment of the 2011
Performance Goals specified in Appendix A, as assessed by the Plan Administrator
as soon as reasonably practicable after the end of the Performance Period.

The minimum number of PSUs is zero (0).

The target number of PSUs is: «RSUs»

The maximum number of PSUs is: «RSUs»

Vesting Schedule:

  

The actual number of PSUs that become eligible for vesting based on the
attainment of the 2011 Performance Goals shall vest in three equal installments
on January 1, 2013, January 1, 2014 and January 1, 2015 (each, a “Vest Date”).

 

1



--------------------------------------------------------------------------------

Additional Terms/Acknowledgement: This Award is subject to all the terms and
conditions set forth in this Award Notice, the Agreement and the Plan which are
attached to and incorporated into this Award Notice in their entirety.

«First_Name» «Last_Name»

I accept this award subject to the terms and conditions stated herein.

«First_Name»

Attachments:

1. Performance Restricted Stock Unit Award Agreement, including Appendices A and
B

2. 2010 Stock Incentive Plan

3. Plan Prospectus

 

2



--------------------------------------------------------------------------------

ITRON, INC.

2010 STOCK INCENTIVE PLAN

LONG TERM PERFORMANCE

RESTRICTED STOCK UNIT AWARD AGREEMENT

FOR INTERNATIONAL PARTICIPANTS (EXCLUDING FRANCE)

Pursuant to your Performance Restricted Stock Unit Award Notice (the “Award
Notice”), this Performance Restricted Stock Unit Award Agreement, including
Appendices A and B (this “Agreement”) and Itron, Inc. (the “Company”) has
granted you a performance restricted stock unit award (the “Award”) under its
2010 Stock Incentive Plan (the “Plan”). Capitalized terms not expressly defined
in this Agreement but defined in the Plan shall have the same definitions as in
the Plan, as applicable.

The details of the Award are as follows:

 

1.

Number of Units Subject to Award

This Award is a performance based award which is based on targets set by the
Plan Administrator at the beginning of the performance year (calendar year 2011
in this case) (the “Performance Period”). Performance goals are set forth in
Appendix A along with your target number of Units for the Performance Period. At
the end of the Performance Period, the Plan Administrator shall determine the
number of Units that are eligible for vesting under the Award. The Plan
Administrator will communicate this number to you as soon as practicable after
the end of the Performance Period. The Units will vest in accordance with
Section 2 below.

 

2.

Vesting

The Award will vest to the extent the performance goals set forth in Appendix A
are attained as determined by the Plan Administrator and according to the
vesting schedule set forth in the Award Notice (the “Vesting Schedule”). One
share of Common Stock will be issuable for each performance restricted stock
unit that vests. Performance restricted stock units that have vested and are no
longer subject to forfeiture according to the Vesting Schedule are referred to
herein as “Vested Units.” Performance Restricted Stock Units that have not
vested and remain subject to forfeiture under the Vesting Schedule are referred
to herein as “Unvested Units.” The Unvested and Vested Units are collectively
referred to herein as the “Units”. The Award will terminate and the Unvested
Units will be subject to forfeiture upon termination of your employment as set
forth in Section 3.1.

 

3.

Termination of Employment; Change in Control Transaction

3.1 Termination of Employment

Except as provided in Section 3.2 below, if your employment terminates during
the Performance Period by reason of (a) death or (b) Disability, the number of
Units that become eligible for vesting according to the Vesting Schedule (based
on the attainment of the

 

3



--------------------------------------------------------------------------------

performance goals as assessed after the end of the Performance Period) shall be
pro-rated based on the number of calendar days of employment with the Company or
a Related Corporation during the Performance Period (rounded down to the nearest
whole number) and such Units shall vest as of the date of termination but shall
be settled in accordance with Section 4 below.

Except as provided in Section 3.2 below, if your employment terminates during
the three-year vesting period following the Performance Period by reason of
(a) death or (b) Disability, the Unvested Units shall vest as of the date of
termination but shall be settled in accordance with Section 4 below.

If your employment terminates for any other reason, any Unvested Units will be
forfeited upon termination of your employment.

Subject to Section 9.1 below, the Company may cause the Unvested Units to vest
with respect to such number of Units as may be necessary to satisfy any
Tax-Related Items (as defined in Section 9.1 below) that may arise prior to the
date the Units are settled in accordance with Section 4 below.

3.2 Change in Control Transaction

In the event of a Change in Control Transaction during the Performance Period,
the number of PSUs subject to the Award shall be the greater of (a) the target
number of PSUs subject to the Award or (b) the actual number of PSUs subject to
the Award as determined based on the attainment of the performance goals if the
Plan Administrator determines that the attainment of the performance goals may
be determined as of the date of the Change in Control Transaction, pro-rated
based on the portion of the Performance Period that has elapsed between the
Award Date and the date of the Change in Control Transaction.

In the event of a Change in Control Transaction during the three-year vesting
period following the Performance Period, any Unvested Units will accelerate in
vesting and become Vested Units immediately prior to such transaction.

 

4.

Settlement of Vested Units.

Vested Units shall be settled within thirty (30) days following the applicable
Vest Date(s) set forth in the Award Notice, or, if earlier, upon the earlier of
(a) a date within thirty (30) days following your death or (b) a date within
five (5) days of a Change in Control, provided that, in the case of U.S.
taxpayers, if the Units or settlement of the Units constitute an item of
deferred compensation under Section 409A of the Code and the Change in Control
does not constitute a “change in control event” within the meaning of
Section 409A of the Code, the Vested Units shall be settled on the earlier of
the applicable Vest Date(s) set forth in the Award Notice or a date within
thirty (30) days following your death.

 

5.

Securities Law Compliance

5.1 You represent and warrant that you (a) have been furnished with a copy of
the prospectus for the Plan and all information which you deem necessary to
evaluate the merits and risks of receipt of the Award, (b) have had the
opportunity to ask questions and receive answers

 

4



--------------------------------------------------------------------------------

concerning the information received about the Award and the Company, and
(c) have been given the opportunity to obtain any additional information you
deem necessary to verify the accuracy of any information obtained concerning the
Award and the Company.

5.2 You hereby agree that you will in no event sell or distribute all or any
part of the shares of Common Stock that you receive pursuant to settlement of
this Award (the “Shares”) unless (a) there is an effective registration
statement under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) and any applicable state and foreign securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the U.S.
Securities and Exchange Commission or any foreign securities regulator and has
not represented to you that it will so register the Shares.

5.3 You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any regulator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

5.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

 

6.

Transfer Restrictions

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 

7.

No Rights as Shareholder

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.

 

8.

Book Entry Registration of Shares

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 

9.

Responsibility for Taxes

9.1 Regardless of any action the Company or your employer (the “Employer”) take
with respect to any and all income tax, social insurance, payroll tax, payment
on account or other tax-related items related to your participation in the Plan
and legally applicable to you (“Tax-

 

5



--------------------------------------------------------------------------------

Related Items”), you acknowledge that the ultimate liability for all Tax-Related
Items is and remains your responsibility and may exceed the amount actually
withheld by the Company and/or the Employer. You further acknowledge that the
Company and the Employer (a) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Award, including, but not limited to, the granting or vesting of the Award, the
settlement of Vested Units, the issuance of Shares upon settlement of the Vested
Units, the subsequent sale of Shares acquired upon settlement of the Vested
Units and the receipt of any dividends; and (b) do not commit to and are under
no obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to tax in more than
one jurisdiction between the Grant Date and the date of any relevant taxable or
tax withholding event, as applicable, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. Notwithstanding
anything to the contrary in this Section 9.1, the right of the Company or the
Employer to withhold any Tax-Related Items for any portion of the Award that is
considered deferred compensation subject to Code Section 409A shall be limited
to the minimum amount permitted to avoid a prohibited acceleration under
Section 409A of the Code.

9.2 Prior to any relevant taxable or tax withholding event, as applicable, you
will pay or make adequate arrangements satisfactory to the Company and or the
Employer to satisfy all Tax-Related Items.

(a) In this regard, you hereby irrevocably appoint Fidelity or any stock plan
service provider or brokerage firm designated by the Company for such purpose
(the "Agent") as your Agent, and authorize the Agent, to:

 

  (i) Sell on the open market at the then prevailing market price(s), on your
behalf, as soon as practicable on or after the settlement date for any Vested
Unit, the minimum number of Shares (rounded up to the next whole number)
sufficient to generate proceeds to cover the Tax-Related Items and all
applicable fees and commissions due to, or required to be collected by, the
Agent;

 

  (ii) Remit directly to the Company the cash amount necessary to cover the
Tax-Related Items;

 

  (iii) Retain the amount required to cover all applicable fees and commissions
due to, or required to be collected by, the Agent, relating directly to the sale
of Shares referred to in clause (i) above; and

 

  (iv) Remit any remaining funds to you.

(b) Alternatively, or in addition to or in combination with the withholding
mechanism described in Section 9.2(a), you authorize the Company and/or the
Employer, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by:

 

  (i)

requiring you to pay to the Company or the Employer any amount of the
Tax-Related Items; and/or

 

6



--------------------------------------------------------------------------------

  (ii) withholding any amount of the Tax-Related Items from your wages or other
cash compensation paid to you by the Company and/or the Employer; and/or

 

  (iii) withholding in Shares to be issued upon settlement of the Vested Units.

(c) To avoid negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, you will be
deemed to have been issued the full number of Shares subject to the Vested Units
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan. The Company may refuse to issue or deliver Shares to
you if you fail to comply with your obligations in connection with the
Tax-Related Items.

9.3 You acknowledge that the authorization and instruction to the Agent set
forth in Section 9.2(a)(i) above to sell Shares to cover the Tax-Related Items
is intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Exchange Act and to be interpreted to comply with the requirements of Rule
10b5-1(c) under the Exchange Act (regarding trading of the Company’s securities
on the basis of material nonpublic information) (a “10b5-1 Plan”). This 10b5-1
Plan is being adopted to permit you to sell a number of Shares issued upon
settlement of Vested Units sufficient to pay the Tax-Related Items.

You acknowledge that the broker is under no obligation to arrange for the sale
of Shares at any particular price. You further acknowledge that you will be
responsible for all brokerage fees and other costs of sale, and you agree to
indemnify and hold the Company harmless from any losses, costs, damages, or
expenses relating to any such sale. You acknowledge that it may not be possible
to sell Shares during the term of this 10b5-1 Plan due to (a) a legal or
contractual restriction applicable to you or to the broker, (b) a market
disruption, (c) rules governing order execution priority on the NASDAQ or other
exchange where the Shares may be traded, (d) a sale effected pursuant to this
10b5-1 Plan that fails to comply (or in the reasonable opinion of the Agent’s
counsel is likely not to comply) with the Securities Act, or (e) if the Company
determines that sales may not be effected under this 10b5-1 Plan. In the event
of the Agent’s inability to sell Shares, you will continue to be responsible for
the Tax-Related Items.

You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of the 10b5-1 Plan. You acknowledge that this 10b5-1
Plan is subject to the terms of any policy adopted now or hereafter by the
Company governing the adoption of 10b5-1 plans. The Agent is a third party
beneficiary of Section 9.2(a)(i) and this 10b5-1 Plan.

 

7



--------------------------------------------------------------------------------

10.

Nature of Grant

In accepting the grant, you acknowledge, understand and agree that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of performance restricted
stock units, or benefits in lieu of performance restricted stock units, even if
performance restricted stock units have been granted repeatedly in the past;

(c) all decisions with respect to future grants of performance restricted stock
units, if any, will be at the sole discretion of the Company;

(d) your participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time;

(e) you are voluntarily participating in the Plan;

(f) the Award and the Shares subject to the Award are an extraordinary item that
does not constitute compensation of any kind for services of any kind rendered
to the Company or the Employer, and which is outside the scope of your
employment contract, if any;

(g) the Award and the Shares subject to the Award are not intended to replace
any pension rights or compensation;

(h) the Award and the Shares subject to the Award are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, the
Employer or any Related Corporation;

(i) the grant of the Award and your participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Related Corporation;

(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of your employment by the
Company or the Employer (for any reason whatsoever and whether or not in breach
of local labor laws) and, in consideration of the grant of the Award to which
you are otherwise not entitled, you irrevocably agree never to institute any
claim against the Company or the Employer, waive the ability, if any, to bring
any such claim and release the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by

 

8



--------------------------------------------------------------------------------

participating in the Plan, you will be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims;

(l) in the event of termination of your employment (whether or not in breach of
local labor laws), your right to vest in the Award, if any, will terminate
effective as of the date that you are no longer actively employed and will not
be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Company’s Chief Executive Officer shall have the
exclusive discretion to determine when you are no longer actively employed for
purposes of the Award; and

(m) the Award and the benefits under the Plan, if any, will not necessarily
transfer to another company in the case of a merger, take over or transfer of
liability.

 

11.

No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. You
acknowledge that you have either consulted with competent advisors independent
of the Company to obtain advice concerning the receipt of the Award and the
acquisition or disposition of any Shares to be issued pursuant to the Award in
light of your specific situation or had the opportunity to consult with such
advisors but chose not to do so.

 

12.

Data Privacy

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other Award materials by and among, as applicable, the
Employer, the Company and its Related Corporations for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).

You understand that Data will be transferred to Fidelity or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. You understand that the recipients of Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and

 

9



--------------------------------------------------------------------------------

addresses of any potential recipients of Data by contacting your local human
resources representative. You authorize the Company, Fidelity and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that you
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. You understand, however, that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

 

13.

Electronic Delivery and Participation

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

14.

Language

If you have received this Agreement or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.

 

15.

General Provisions

15.1 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.

15.2 Section 409A. For purposes of U.S. taxpayers, the Units and the settlement
of the Units are intended to either be exempt from Section 409A of the Code
under the “short-term deferral” exception or comply with Section 409A of the
Code, and this Agreement will be interpreted, operated and administered in a
manner that is consistent with this intent. In furtherance of this intent, the
Plan Administrator may, at any time and without your consent, modify the terms
of the Award as it determines appropriate to comply with the requirements of
Section 409A of the Code and the related U.S. Department of Treasury guidance.
The Company makes no representation or covenant to ensure that the Units,
settlement of the Units or other payment hereunder are exempt from or compliant
with Section 409A of the Code and will have no liability to you or any other
party if the settlement of the Units or other payment hereunder that is intended
to be exempt from, or compliant with, Section 409A of the Code, is not so exempt
or compliant or for any action taken by the Plan Administrator with respect
thereto.

 

10



--------------------------------------------------------------------------------

15.3 Governing Law and Choice of Venue. The Award and the provisions of this
Agreement will be construed and administered in accordance with and governed by
the laws of the State of Washington without giving effect to such state’s
principles of conflict of laws. For the purposes of litigating any dispute that
arises under this grant of this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of Washington and agree that
such litigation shall be conducted in the courts of Spokane County, Washington,
or the federal courts for the United States for the Eastern District of
Washington, where this grant is made and/or to be performed.

15.4 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15.5 Notice. Any notice required or permitted hereunder shall be made in writing
and sent to the following address:

Itron, Inc.

Attn. General Counsel

2111 N. Molter Road

Liberty Lake, WA USA 99019

 

16.

Appendix B

Notwithstanding any provisions in this Agreement, the Award shall be subject to
any special terms and conditions set forth in Appendix B to this Agreement for
your country (“Appendix B”). Moreover, if you relocate to one of the countries
included in Appendix B, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan. Appendix B constitutes part of
this Agreement.

 

17.

Imposition of Other Requirements

The Company reserves the right to impose other requirements on your
participation in the Plan, on the Award and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable in order
to comply with local law or facilitate the administration of the Plan, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

11



--------------------------------------------------------------------------------

APPENDIX A

[INSERT 2011 PERFORMANCE GOALS]

 

12



--------------------------------------------------------------------------------

APPENDIX B

ITRON, INC.

2010 STOCK INCENTIVE PLAN

LONG TERM PERFORMANCE

RESTRICTED STOCK UNIT AWARD NOTICE

FOR INTERNATIONAL PARTICIPANTS (EXCLUDING FRANCE)

Terms and Conditions

Appendix B includes additional terms and conditions that govern the restricted
stock unit award (the “Award”) granted to you under the Itron, Inc. 2010 Stock
Incentive Plan (the “Plan”) if you reside in one of the countries listed below.
Capitalized terms not expressly defined in this Appendix B but defined in the
Plan or the Restricted Stock Unit Award Agreement (the “Agreement”) shall have
the same definitions as in the Plan and/or the Agreement, as applicable.

Notifications

This Appendix B also includes information regarding exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of September 2010. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time that the Award vests or the
Shares acquired under the Plan are sold.

In addition, the information contained herein is general in nature and may not
apply to your particular situation and the Company is not in a position to
assure you of a particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.

Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, or if you transfer employment to another
country after the Award is granted, the information contained herein may not be
applicable to you.

BELGIUM

Notifications

Tax Reporting Notification. If you are a Belgian resident, you are required to
report any bank or brokerage accounts held outside of Belgium on your annual tax
return.

 

13



--------------------------------------------------------------------------------

GERMANY

Notifications

Exchange Control Notification. Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank. If you use a German bank to
transfer a cross-border payment in excess of €12,500 in connection with the sale
of Shares acquired under the Plan, the bank will make the report for you. In
addition, you must report any receivables, payables, or debts in foreign
currency exceeding an amount of €5,000,000 in any month.

UNITED KINGDOM

Terms and Conditions

Vesting. This provision supplements Section 2 of the Agreement:

The grant of the Award does not provide any right for you to receive a cash
payment and the Vested Units will be settled in Shares only.

Responsibility for Taxes. The following provision supplements Section 9 of the
Agreement:

If payment or withholding of the income tax due is not made within ninety
(90) days of the event giving rise to the liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the “Due Date”), the amount of any uncollected income tax will
constitute a loan owed by you to the Employer, effective on the Due Date. You
agree that the loan will bear interest at the then-current official rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in Section 9.2 of the Agreement. Notwithstanding
the foregoing, if you are a director or executive officer of the Company (within
the meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), you will not be eligible for such a loan to cover the income tax due.
In the event that you are a director or executive officer and the income tax due
is not collected from or paid by you by the Due Date, the amount of any
uncollected income tax will constitute a benefit to you on which additional
income tax and national insurance contributions will be payable. You acknowledge
that the Company or the Employer may recover such amounts from you by any of the
means referred to in Section 9.2 of the Agreement. However, you are also
responsible for reporting and paying any income tax and national insurance
contributions due on this additional benefit directly to HMRC under the
self-assessment regime.

Joint Election. As a condition of your participation in the Plan, you agree to
accept any liability for secondary Class 1 national insurance contributions (the
“Employer’s Liability”) which may be payable by the Company and/or the
Employer in connection with the Award and any event giving rise to Tax-Related
Items. To accomplish the foregoing, you agree to execute the following joint
election with the Company (the “Joint Election”), the form of such Joint
Election being formally approved by HMRC, and any other consent or elections
required to accomplish the transfer of the Employer’s Liability to you. You
further agree to execute such other joint elections as may be required between
yourself and any successor to the Company

 

14



--------------------------------------------------------------------------------

and/or the Employer. You further agree that the Company and/or the Employer may
collect the Employer’s Liability by any of the means set forth in Section 9.2 of
the Agreement.

If you do not enter into a Joint Election prior to vesting of the Award or any
other event giving rise to Tax-Related Items, you will forfeit the Units and any
benefits in connection with the Award, and any Shares that have been issued will
be returned to the Company at no cost to the Company, without any liability to
the Company and/or the Employer.

 

15



--------------------------------------------------------------------------------

ITRON, INC.

2010 STOCK INCENTIVE PLAN

Important Note on the Joint Election to Transfer

Employer National Insurance Contributions

As a condition of participation in the Itron, Inc. 2010 Stock Incentive Plan
(the “Plan”) and the vesting of the restricted stock unit award (the “Award”)
that has been granted to you by Itron, Inc. (the “Company”), you are required to
enter into a joint election to transfer to you any liability for employer
national insurance contributions (the “Employer’s Liability”) that may arise in
connection with the Award, or in connection with future restricted stock unit
awards, granted to you by the Company under the Plan (the “Joint Election”).

If you do not agree to enter into the Joint Election, the Award will be
worthless, as (under the terms of the Restricted Stock Unit Award Agreement),
you will not be able to vest in the Award or receive any benefit in connection
with the Award.

By entering into the Joint Election:

 

  •  

you agree that any Employer’s Liability that may arise in connection with or
pursuant to the vesting of the Award (and the acquisition of shares of the
Company’s common stock) or other taxable events in connection with the Award
will be transferred to you; and

 

  •  

you authorise the Company and/or your employer to recover an amount sufficient
to cover this liability by any method set forth in the Restricted Stock Unit
Award Agreement and/or the Joint Election.

Indicating your acceptance of the Restricted Stock Unit Award Agreement
indicates your agreement to be bound by the terms of the Joint Election.

Please read the terms of the Joint Election carefully before

accepting the Restricted Stock Unit Award Agreement

and the Joint Election.

Please print and keep a copy of the Joint Election

for your records.

 

16



--------------------------------------------------------------------------------

ITRON, INC.

2010 STOCK INCENTIVE PLAN

Restricted Stock Units

for Employees in the United Kingdom

FORM OF ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY

CLASS 1 NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE

 

1.

Parties

This Election is between:

 

  (A) You, the individual who has obtained access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”), and who is eligible to receive a restricted
stock unit award pursuant to the terms and conditions of the Itron, Inc. 2010
Stock Incentive Plan (the “Plan”), and

 

  (B) Itron, Inc. of 2111 N. Molter Road, Lake Liberty, Washington 99019, U.S.A.
(the “Company”) which may grant restricted stock unit awards under the Plan and
is entering this Election on behalf of the Employer.

 

2.

Purpose of Election

 

  2.1

This Election relates to the Employer’s secondary Class 1 national insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a "Taxable Event" pursuant to section 4(4)(a) or paragraph 3B(1A) of Schedule 1
of the Social Security Contributions and Benefits Act 1992, including but not
limited to:

 

  (i)

the acquisition of securities pursuant to the restricted stock unit award
(pursuant to section 477(3)(a) ITEPA); and/or

 

  (ii)

the assignment or release of the restricted stock unit award in return for
consideration (pursuant to section 477(3)(b) ITEPA); and/or

 

  (iii)

the receipt of a benefit in connection with the restricted stock unit award
other than a benefit within (i) or (ii) above (pursuant to section 477(3)(c)
ITEPA).

In this Election, ITEPA means the Income Tax (Earnings and Pensions) Act 2003.

 

  2.2

This Election is made in accordance with paragraph 3B(1) of Schedule 1 to the
Social Security Contributions and Benefits Act 1992.

 

  2.3

This Election applies to all restricted stock unit awards granted to the
Employee under the Plan, on or after 6 May 2010 up to the termination date of
the Plan.

 

17



--------------------------------------------------------------------------------

  2.4

This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the Social Security Contributions and
Benefits Act 1992, or the Social Security Contributions and Benefits (Northern
Ireland) Act 1992.

 

  2.5

This Election will not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part 7 of ITEPA 2003 (employment income: securities with artificially
depressed market value).

 

3.

The Election

The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Taxable Event is hereby
transferred to the Employee. The Employee understands that by clicking on the
acceptance of the Restricted Stock Unit Award button where indicated, he or she
will become personally liable for the Employer’s Liability covered by this
Election.

 

4.

Payment of the Employer’s Liability

 

  4.1

Notwithstanding that pursuant to this Election, the Employer’s Liability is
transferred to the Employee, the Employee authorises the Employer and the
Employer agrees, to remit the Employer’s Liability to Her Majesty’s Revenue and
Customs (“HMRC”) on behalf of the Employee within 14 days following the end of
the UK Income Tax month during which the Taxable Event occurs, or within 17 days
following the end of the UK Income Tax month during which the Taxable Event
occurs, if submitted electronically. The Employee agrees to pay to the Employer
the Employer’s Liability on demand at any time on or after the Taxable Event.

 

  4.2

Without limitation to Clause 4.1 above, the Employee hereby authorises the
Company and/or the Employer to collect the Employer’s Liability from the
Employee at any time on or after the Taxable Event:

 

  (i)

by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Taxable Event; and/or

 

  (ii)

directly from the Employee by payment in cash or cleared funds; and/or

 

  (iii) by arranging, on behalf of the Employee, for the sale of some of the
securities which the Employee is entitled to receive in respect of the
restricted stock unit award; and/or

 

  (iv) through any other method set forth in the Restricted Stock Unit Award
Agreement entered into between the Employee and the Company.

 

  4.3

The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee until full payment of the
Employer’s Liability is received.

 

18



--------------------------------------------------------------------------------

5.

Duration of Election

 

  5.1

The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the UK Employer on the date on which the Employer’s Liability becomes due.

 

  5.2

This Election will continue in effect until the earliest of the following:

 

  (i)

such time as both the Employee and the Company agree in writing that it should
cease to have effect;

 

  (ii)

the date the Company serves written notice on the Employee terminating its
effect;

 

  (iii)

the date HMRC withdraws approval of this Form of Election; or

 

  (iv)

the date the Election ceases to have effect in accordance with its terms in
respect of any outstanding restricted stock unit awards granted under the Plan.

Acceptance by the Employee

The Employee acknowledges that by clicking on the acceptance of the Restricted
Stock Unit Award button where indicated, the Employee agrees to be bound by the
terms of this Election as stated above.

Acceptance by the Company

The Company acknowledges that by arranging for the scanned signature of an
authorised representative to appear on this Election, the Company agrees to be
bound by the terms of this Election as stated above.

[INSERT SCANNED SIGNATURE]

[Name]

[Title]

Itron, Inc.

[Date]

 

19



--------------------------------------------------------------------------------

Schedule to Form of Election – Employing Companies

The Employing Companies to which this Form of Election relates are:

 

(1)

Itron Metering Solutions UK Limited

 

Registered Office:

  

Langer Road,

Felixstowe, Suffolk, IP11 2ER

United Kingdom

Company Number:

  

04274515

Corporation Tax District:

  

Corporation Tax Reference:

  

PAYE District:

  

PAYE Reference:

  

 

20